Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 1/15/2021 has been entered, claims 1, 2, 5-8, and 12-19 remain pending in the application. Applicant’s amendments to claims 2, 5-7, and 13-18 have overcome the 112(b) rejections set forth in non-final action mailed on 10/27/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tapper et al. (US 2016/0056653 A1) in view of Medendorp et al. (US 20170028216 A1).
Regarding claim 1, Tapper teaches a phototherapy system wearable on a portion of a user’s face, the system comprising: (a) a lamp platform  (Fig 1 A, phototherapy mask 10) having an outer surface and an opposite, inner surface (Figs 3 & 10, wall 52) directed toward the user's face during use and comprising a plurality of treatment lamps arranged and configured to irradiate a portion of the user's face (Fig 4, LEDS 12 on mask backside) [0088] ; (b) a controller unit disposed on, and electrically coupled to, the lamp platform (Fig 10, controller 94) [0096], [0147]-[0153], the controller unit having: (i) an inwardly facing surface directed toward the user's face during use (Fig 10, wall 50); (ii) a rechargeable power source (Fig 9, batteries, batteries 92 may be rechargeable batteries) [0096], [0147]-[0152]; a power delivery source disposed in the inwardly facing surface and in electrical communication with the 
Tapper does not teach wherein the power source is a charging receptacle comprising an aperture arranged and configured to accommodate a plug of a charging cable. 
Medendorp teaches a phototherapy system wearable on a portion of a user's head (Abstract, a phototherapy system for the scalp), the system comprising (a) a lamp platform having an outer surface and an opposite, inner surface directed 5toward the user's during use and comprising a plurality of treatment lamps arranged and configured to irradiate a portion of the user's face ([0012]-[0014] [0176] Fig 1, a proximal/inner surface 12 supporting light emitters and an outer surface 60 comprising a fabric 
“As mentioned earlier charging receptacle 76 may be in the form of a USB receptacle. The means of recharging rechargeable power source 74 will use compatible USB cables.15 Rechargeable power source 74. USB cables generally are made of a cord of parallel wires covered with a non-conducting sheath. Plugs are located at each end of the cord. The plugs have prongs which are partially exposed, and partially covered with a non-conducting overmold. The prongs of the USB cables act as the "male" part of the coupling, while the USB receptacle acts as the "female" part of the coupling.”;

Examiner notes the equivalency between the USB device, ranging in size between micro and normal USB to the claimed invention; the charging assembly is in communication with the electronics subassembly [0199]).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the phototherapy device of Tapper with charging aperture of Medendorp because the two inventions are both of the same field of endeavor and the modification would be obvious based on the substitution known prior art elements (using the aperture/plug charging system of Medendorp in place of the inwardly disposed location of the power supply of Tapper) according to known methods to yield predictable results (device may be plugged in to recharge and the device may treat a user’s face while maintaining appropriate comfortability).  It is also recognized that the power supply of Tapper is integral with the device, however modification of this connection with a separable receptacle is considered to have been an obvious modification since it has been held that forming a previously integral structure in 
Regarding claim 2, Tapper in view of Medendorp teaches the phototherapy system of claim 1. Further Tapper, teaches the phototherapy system wherein the platform clearance ([0009, 0085, 0093] clearance for comfort is taught) is between 5 mm and 50 mm. (Tapper discloses the claimed invention except for the range given for the clearance.  It is considered that the frame that supports the phototherapy mask of the user’s face necessarily provide this spacing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to fit over a user's face with an optimal clearance to enhance comfort while also providing optimum light therapy.
Regarding claim 8, Tapper teaches a phototherapy system (Title, light therapy system) wearable on a portion of a user's face, the system comprising: (a) a lamp platform (Fig 1 A, light therapy mask 10)  having (i) an outer surface (Figs 3 & 10, wall 50)[0087] and an opposite, inner surface (Figs 3 & 10, wall 52)  directed toward the user's face during use and comprising a plurality of treatment lamps (Fig 4,  LEDS 12) [0088] arranged and configured to irradiate a portion of the user's face [0089]; (ii) the lamp platform has a height (h) (Figs 3 & 9) extending from a base to a top that defines a longitudinal axis, and the lamp platform has a generally concave form in a lateral plane (perpendicular to the longitudinal axis)(Fig 17 [0087]); (b) a controller unit disposed on and electrically coupled to the base of the lamp platform (Fig 10, controller 94), the controller unit having an inwardly facing surface directed toward the user's face during use (Fig 10, [0096]) and a rechargeable power source ((Fig 9, batteries 92) [0096]) and 
Tapper does not teach wherein the power source is a rechargeable power source in electrical communication with a charging receptacle comprising an aperture arranged and configured to accommodate a plug of a charging cable.
Medendorp teaches a phototherapy system wearable on a portion of a user's head (Abstract, a phototherapy system for the scalp), the system comprising (a) a lamp platform having an outer surface and an opposite, inner surface directed 5toward the user's during use and comprising a plurality of treatment lamps arranged and configured to irradiate a portion of the user's face ([0012]-[0014] [0176] Fig 1, a proximal/inner surface 12 supporting light emitters and an outer surface 60 comprising a fabric covering; [0198]); (b) a controller unit disposed on, and electrically coupled to, the lamp platform ([0073] [0176] [0195] Fig 1, Fig 8, a microcontroller 102 may energize LEDs), 10 a rechargeable power source in electrical communication  ([0176] Fig 1, a battery 50; [0199] power cord/USB may receive electrical power) with a charging receptacle comprising an aperture arranged and configured to accommodate a plug of a charging cable ([0199] an electrical charging port 230, the port, comprising an 
“As mentioned earlier charging receptacle 76 may be in the form of a USB receptacle. The means of recharging rechargeable power source 74 will use compatible USB cables.15 Rechargeable power source 74. USB cables generally are made of a cord of parallel wires covered with a non-conducting sheath. Plugs are located at each end of the cord. The plugs have prongs which are partially exposed, and partially covered with a non-conducting overmold. The prongs of the USB cables act as the "male" part of the coupling, while the USB receptacle acts as the "female" part of the coupling.”;

Examiner notes the equivalency between the USB device of Medendorp and the claimed invention’s specification).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the phototherapy device of Tapper with charging aperture of Medendorp because the two inventions are both of the same field of endeavor and the modification would be obvious based on the substitution known prior art elements (using the aperture/plug charging system of Medendorp in place of the inwardly disposed location of the power supply of Tapper) according to known methods to yield predictable results (device may be plugged in to recharge and the device may treat a user’s face while maintaining appropriate comfortability).  It is also recognized that the power supply of Tapper is integral with the device, however modification of this connection with a separable receptacle is considered to have been an obvious modification since it has been held that forming a previously integral structure in separable elements involves only routine skill in the art.  The substitution of the separable charging cable as in Medenorp in this manner would provide the benefit of removing the power supply during use thereby enhancing wearability and comfort. Examiner further notes, while considering the spacing/clearance of the mask device as taught by Tapper in view of a port/USB charging interface that charges an onboard battery as described in Medendorp, the system could readily be optimized in regards to a state of the device so that a the charger does not interfere with or create discomfort of the user when worn.

Regarding claims 12-15, Tapper in view of Medendorp teaches the phototherapy system of claim 8. Further, Tapper teaches a phototherapy system wherein the frame holds the inwardly facing surface of the controller unit spaced from the user's face [0093] and the spacing between the charging receptacle and a closest surface of the user's face defines a charging receptacle clearance. (Fig 2, the location of the power system is disposed on the inner surface of the device; when the mask is worn on a user’s face, spaced on the face to have a seamless surface for enhanced ventilation and minimal discomfort [0093], one of ordinary skill in the art would recognize that the receptacle clearance could be met through routine optimization for clearance with the goals of ventilation and comfort in mind. 
Further Tapper, teaches the phototherapy system wherein the platform clearance ([0009, 0085, 0093] clearance for comfort is taught) is between 5 mm and 50 mm. (Tapper discloses the claimed invention except for the range given for the clearance.  It is considered that the frame that supports the phototherapy mask of the user’s face necessarily provide this spacing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to fit over a user's face with an optimal clearance to enhance comfort while also providing optimum light therapy.
Claims 5, 6, 7, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tapper (US-20160056653-A1) in view of Medendorp (US-20170028216 A1) as applied to claim 1 and 8 above, and further in view of Pepitone (US 20160310757 Al).
Regarding claim 5, Tapper in view of Medendorp teaches the phototherapy system substantially as claimed for the system of claim 1. Tapper in view of Medendorp doesn't disclose specific wavelengths although the system does state it can be used with a variety of wavelength light sources. [0010]
Pepitone teaches a phototherapy system wherein at least one of the plurality of treatment lamps of the wearable lamp platform provides blue light having a peak wavelength of between 450 nm and 495 nm. [0031]

Regarding claim 6, Tapper in view of Medendorp teaches the phototherapy system substantially as claimed for the system of claim 1. Tapper doesn't disclose specific wavelengths although the system does state it can be used with a variety of wavelength light sources. [0010]
Pepitone teaches a phototherapy system wherein at least one of the plurality of treatment lamps of the wearable lamp platform provides red light having a peak wavelength of between 620 nm and 700 nm. [0031]
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tapper with the teachings of Pepitone on the specific wavelengths to be used because these wavelengths are known to be useful in treating inflammation, lesions, or canker sores. [0031]
Regarding claim 7, Tapper in view of Medendorp teaches the phototherapy system substantially as claimed for the system of claim 1. Tapper doesn't disclose specific wavelengths although the system does state it can be used with a variety of wavelength light sources. [0010]
Pepitone teaches a phototherapy system wherein at least one of the plurality of treatment lamps of the wearable lamp platform provides infrared light having a peak wavelength of between 700 nm and 1000 nm. [0031]
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tapper with the teachings of Pepitone on the specific wavelengths to be used because these wavelengths are known to be useful produce collagen and elastin. [0031]
Regarding claim 16, Tapper in view of Medendorp teaches the phototherapy system substantially as claimed for the system of claim 8. Tapper doesn't disclose specific wavelengths although the system does state it can be used with a variety of wavelength light sources. [0010]
Pepitone teaches a phototherapy system wherein at least one of the plurality of treatment lamps of the wearable lamp platform provides blue light having a peak wavelength of between 450 nm and 495 nm. [0031]
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tapper with the teachings of Pepitone on the specific wavelengths to be used because these wavelengths are known to be useful in treating acne. [0031]
Regarding claim 17, Tapper in view of Medendorp teaches the phototherapy system substantially as claimed for the system of claim 8. Tapper doesn't disclose specific wavelengths although the system does state it can be used with a variety of wavelength light sources. [0010]
Pepitone teaches a phototherapy system wherein at least one of the plurality of treatment lamps of the wearable lamp platform provides red light having a peak wavelength of between 620 nm and 700 nm. [0031]
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tapper with the teachings of Pepitone on the specific wavelengths to be used because these wavelengths are known to be useful in treating inflammation, lesions, or canker sores. [0031]
Regarding claim 18, Tapper in view of Medendorp teaches the phototherapy system substantially as claimed for the system of claim 8. Tapper doesn't disclose specific wavelengths although the system does state it can be used with a variety of wavelength light sources. [0010]

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tapper with the teachings of Pepitone on the specific wavelengths to be used because these wavelengths are known to be useful produce collagen and elastin. [0031]
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tapper (US-20160056653-A1) in view of Medendorp (US-20170028216 A1) as applied to claim 1 above, and further in view of Neutrogena Light Therapy Acne Mask Instructions for Use (8-11-2017, Johnson & Johnson, pg. 12-13).
Tapper in view of Medendorp teaches a phototherapy system substantially as described in claim 1. Further, Tapper teaches a method of treatment using the phototherapy system comprising inserting a cable connector into the charging receptacle for a time sufficient to energize the rechargeable power source ([0026], when viewed in light of Medendorp it would be obvious to one of ordinary skill to take the step of charging the power source/battery), removing the cable connector from the charging receptacle to enable the user to place the phototherapy system on the face ([0026] when viewed in light of Medendorp, a device with an onboard power supply, one of ordinary skill in the art would recognize the step of unplugging the device before using it would comprise a common sense design choice when considering the users comfort while wearing the mask. Examiner further notes, while considering the spacing/clearance of the mask device as taught by Tapper in view of a port/USB charging interface that charges an onboard battery as described in Medendorp, the system could readily be optimized in regards to a state of the device, resting mounted on the face (in use), and the USB charger not plugged in while in use as a matter of common sense, as the device of Medendorp does not require the charger to be plugged in to function (device has onboard power source/battery)). Tapper does not teach the subsequent steps of initiating a program of phototherapy managed by the controller unit that irradiates 
The Neutrogena Light Therapy Acne Mask Instructions for Use (Johnson & Johnson) teaches the method for using a phototherapy system comprising initiating a program of phototherapy managed by the controller unit that irradiates at least a portion of the user's face with one or more of the treatment lamps, allowing the program of phototherapy to complete the phototherapy, and removing the phototherapy system from the face. (pg. 12-13)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tapper with the instructional teachings of the Neutrogena Light Therapy Acne Mask Instructions for Use because both are phototherapy device with similar treatment indications (acne), (pg. 9).
Response to Arguments
Applicant’s arguments, see pg. 7, 35USC 102, filed 1/15/2021, with respect to the rejections of amended claims 1 and 8 under 35 USC 102(a) in regards to claim anticipation under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Medendorp in view of Tapper under 35 USC 103.
In response to arguments and amendments made to claim 1, applicant argues that Tapper “lacks a receptacle on the inwardly facing surface of the platform that prevents the insertion of a plug to connect to an external charging power source during use”. Examiner notes that Tapper teaches a system as seen in Fig 32-35 with a receptacle for inductively charging the device. Further, the charging station is shown in this embodiment as a stand that the device sits in to charge. With this configuration, a user would be unable to charge the device while the device is in use. 

As a whole the applicant’s argument for the allowance of the amended claims 1 and 8 are respectfully rejected in light of the 35 USC 103 rejection in view of Tapper set forth in this action.
Applicant’s arguments, see pg. 7-8, 35 USC 103, filed 1/15/2021, with respect to the rejections of claims 2, 5-7, and 129 under 35 USC 103 have been fully considered and rejected on new grounds of rejection as applied to claims 1 and 8 (see above argument). For reference to the argument on the inclusion of an inwardly facing surface of the platform that prevents the insertion of a plug to connect an external charger, see the above. 
Further, the examiner notes in regards to claim 19, Tapper teaches a method of charging the device with a system as claimed in claim 1. The Neutrogena reference is only relied upon for the teachings of starting a treatment process, placing the mask on the face and ending a treatment course and removing the mask, while Tapper teaches the method of charging the device while not on the face. One of ordinary skill would recognize how these two inventions could readily be combined with similar power and control systems (integrated into the mask) as those taught by Medendorp in view of Tapper in claim 1, while executing the functions taught by Neutrogena. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JOSHUA ANDREW SCHUM-HOUCK/
Examiner, Art Unit 3792 

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        22 May 2021